DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed May 11, 2021.  Currently, claims 38, 40-48, 50-58 are pending.  Claims 40-44, 47, 50-58 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 103 rejection over Dylan Conklin (Identification of Genomic Predictors of Response to the CDK4/6 inhibitor Palbociclib using the UCLATORL Panel of Human Cancer Cell Lines, Dissertation, University of California, 2013) has been withdrawn in view of the arguments and evidence that the dissertation was embargoed until April 2014.    
The 102 rejection over Natrajan has been withdrawn in view of the amendments to the claims to require a colon cancer patient. 
		
Election/Restrictions
Applicant's election of CCNE1, Claims 38-39, 45-46, 48-49 in the paper filed December 28, 2020 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority as a continuation of 15/123,351, filed September 2, 2016 which is a 371 of PCT/US15/18831, filed March 4, 2015 claims priority to provisional 61/947,667, filed March 4, 2014.


Drawings
The drawings are acceptable. 

Maintained Rejections
Improper Markush Grouping
Claims 38, 45-46, 48 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group See MPEP § 803.02.
Here each species is considered to be a biomarker.  Claim 38, for example lists 11 different biomarkers of different types (i.e. deletions, amplifications, mutations, expression etc) on different chromosomes, affecting different genes. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different biomarker is itself located in a separate region of the genome and has its own structure. The biomarkers recited in the instant claims, do not share a single structural similarity since each consists of a different nucleotide sequences. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with resistance to treatment with a CDK4/6 inhibitor. Accordingly, while the different markers are asserted to have the property of correlated with resistance to treatment with a CDK4/6 inhibitor, they do not share a single structural similarity.
MPEP 2117(II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP 706.03(y)DA).

the knowledge in the art that the biomarkers will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited biomarkers would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited biomarkers possess the common property of being associated with resistance to treatment with a CDK4/6 inhibitor.  
MPEP 2117(II)  further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See also subsection HB, below.

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the biomarkers all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with resistance to treatment with a CDK4/6 inhibitor.  

Response to Arguments
	The response traverses the rejection.  The response asserts MPEP 706.03(y) state a Markush group is propter if the alternatives share a common function or use… and the instant group of biomarkers is proper because they recite a common function.  
This argument has been considered but is not convincing because the MPEP provides 
	A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).
	As discussed extensively above, the members of the Markush group do not share a single structural similarity.  Applicant has not addressed this prong of the test.  
Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38, 45-46, 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  

Claims 38, 45-46, 48 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “wherein the presence of the CCNE1 amplification (elected), indicates the subject as having a CDK4 inhibitor-, CDK6 inhibitor- or cyclin D inhibitor resistant tumor (Claim 38) and a law of nature/natural phenomenon (i.e. the natural correlation between the amplification of 19q12 (CCNE1) and sensitivity to a CDK4 inhibitor-, CDK6 inhibitor- or cyclin D inhibitor).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
A correlation that preexists in the human is an unpatentable phenomenon.  The association between chromosomal amplification of 19q12 (CCNE1) and sensitivity to inhibitors is a law of nature/natural phenomenon.  The "wherein" step which tells users of the process to predict the response to CDK4/6 inhibitors in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein clause is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The wherein clause does not require the process user to do anything in light of the correlation.  The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

The wherein clause provides for predicting resistance which is an abstract mental process.  The predicting wherein clause is a mental process that does not require any particular active method steps.   The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).	
It is further noted that the recitation of the identifying step (Claim 39) is an action than can be performed mentally.  Particularly, the recitation of this step broadly reads on looking at a printout that lists a particular individual’s genetic makeup.  As such, claims which simply recite these steps as broadly written do not involve a machine or transformation nor do they appear to require a transformation of a particular article.  As the claims broadly encompass mental activities they are considered to be directed to an abstract idea.   
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and 
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quotingMayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Question 2A- Prong 2
The claims have been amended to require an administration step to the subject indicated as likely to respond to the inhibitor.  The claim does not require identifying a subject as likely to respond to treatment with an inhibitor.  It is not clear the claim requires the administration step is actually performed if the lack of presence is not detected.  Thus, the exception is not integrated into a practical application of the exception.  Thus, the claim is “directed to” the exception.  If Applicant clearly amends the claims to require identifying a subject has the lack of presence of the at least one biomarker….and administer the inhibitor to the subject identified as having the lack of presence of the biomarker, this rejection could be overcome.  
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of detecting chromosomal amplification of 19q12 (CCDE1) was well known in the art at the time the invention was made.  The prior art teaches the gain of cyclin D1 gene copy number  (see Konecny et al. (Clin Cancer Res, Vol. 17, No. 6, pages 1591-1602, March 15, 2011; Conklin, Dissertation 2013; Etemadmoghadam et al. (Clin. Cancer Res, Vol 19, NO. 21, November 2013). Thus, the prior art teaches determining copy number and chromosomal amplification of CCND1.  


The claims do not impose meaningful limits on the claim scope such that others are not substantially foreclosed from using the judicial exceptions.  Particularly, the claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “detecting” steps are insufficient to make the claims patent eligible.  
The detecting step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the chromosomal amplification of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The detecting step essentially tells users to determine the chromosomal amplification through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims are amended to recite a method of treatment.  This argument has been considered but is not convincing because the claims do not clearly require an administration step.  The claims are not clear a subject was identified and administration was actually required.  
	The claim does not require identifying a subject as likely to respond to treatment with an inhibitor.  It is not clear the claim requires the administration step is actually 
Thus for the reasons above and those already of record, the rejection is maintained.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38, 45-46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konecny et al. (Clinc Cancer Res, Vol. 17, No. 6, pages 1591-1602, March 2011) in view of Leung et al. (Modern Pathology, Vol. 19, pages 854-863, 2006).

	Konecny does not specifically teach obtaining a tumor sample from the subject having colon cancer.
Leung analyzes 19q12 amplicon in gastric cancers.  Leung specifically teaches that CCNE1 is overexpressed in breast, ovarian, pancreatic, bladder, endometrial and colon cancers.  The overexpression of CCNE1 is often associated with amplification at the 19q12 locus (page 854, col. 2).     
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have analyzed whether colon cancer which similarly has CCNE1 amplifications as ovarian cancers would be informative for resistance/sensitivity.  Konecny teaches analysis of 40 human ovarian cancer cell lines for cyclin E1 amplification.  Konecny further teaches that the study suggests that gain of cyclin E1 (CCNE1) may confer resistance to CDK4/6 inhibition in ovarian cancer cells.  Konecny specifically teaches additional clinical studies would be necessary to study the association (see page 10, para 4).  Konecny teaches analysis of a cohort of 128 primary ovarian cancer specimens with array CGH.  Konecny teaches that results support further clinical evaluation of PD-0332991 in patients with ovarian cancer.  Leung . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 45-46, 48, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claim 38 has been amended to include an administering step.  The claim requires “the subject indicated as likely to respond to the ….inhibitor”.  Claim 38 does not require detecting or identifying a subject that is likely to respond.  It is unclear whether the claim was intended to require an identification step or whether the claim only requires administering an inhibitor “if” (conditionally) there is a lack of presence of a 

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 2, 2021